RobiNSON, J.
The plaintiff appeals from a judgment of dismissal. The suit is on two promissory notes made by the defendants to the plaintiff on June 4, 1918 for the sum of $3,500. The defense is that the notes were given to compound a felony. The defendants are brothers. They had been doing business at Dickinson as joartners under- the firm name of Hartung Real Estate & Loan Company. T. N. Hartung was the sheriff of Stark county. Nicholas Hartung had sold the plaintiff the note and mortgage for $3,500 cash. It being conceded that the notes and mortgage were forged, Nicholas Hartung was requested to refund the money or to give other security. He had a good *367.growing crop and was considered responsible. "Without any question or unpleasantness he offered to give notes with the signature of his brother, who was responsible. The offer was accepted and the notes in suit were made to the plaintiff.
The appellant assigns errors on the rejection of evidence, the instructions of the court and the insufficiency of the answer.
(1) The answer does not state a defense because it does not show the commission of a crime or an agreement to compound a crime. The answer is, in effect, that if the notes were given at all, they were given to compound a felony and upon the agreement or understanding to conceal the offense of forgery, alleged by the plaintiff to have been committed by Nicholas ITartung, which forgery was alleged to be of a note and mortgage for the sum of $3,500. The answer neither shows the commission of a crime nor an agreement to compound a crime. It ■does not show any defense.
(2) Error is assigned on the charge of the judge. He repeatedly •charged that an agreement to compound the crime might be either ex-, press or implied from the facts and circumstances. There was cogent, forcible and preponderating evidence that not a word was said about a crime or the compounding of a crime. Tet the court elaborated on an implied agreement which might be inferred from the mere giving of the promissory notes in question without a word being said concerning any crime. Clearly the charge was erroneous and the judgment must be reversed and a new trial granted.
Biedzelx., Ch. J., and Grace, J., concur.
Bronson, J., concurs in result.